SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1409
CAF 11-02504
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND VALENTINO, JJ.


IN THE MATTER OF JOHN EATON AND MARK TAVANI,
PETITIONERS-RESPONDENTS,

                     V                                             ORDER

CHRISTOPHER P. BOSSE, RESPONDENT-APPELLANT.


CHARU NARANG, SACKETS HARBOR, FOR RESPONDENT-APPELLANT.

KRYSTAL M. HARRINGTON, ATTORNEY FOR THE CHILD, LOWVILLE, FOR JOHNATHON
S.T.


     Appeal from an order of the Family Court, Jefferson County (Peter
A. Schwerzmann, A.J.), entered November 23, 2011 in a proceeding
pursuant to Family Court Act article 6. The order awarded petitioners
custody of the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court